In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 13-2369

UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                  v.


NATHAN BENHOFF,
                                                Defendant-Appellant.

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
         No. 1:10-cr-00205 — Harry D. Leinenweber, Judge.


      ARGUED APRIL 29, 2014 — DECIDED JUNE 17, 2014


   Before BAUER, FLAUM, and KANNE, Circuit Judges.
    PER CURIAM. Nathan Benhoff appeals his sentence and two
“special” conditions of supervised release imposed by the
district court after he pleaded guilty to knowingly transporting
and shipping child pornography, 18 U.S.C. § 2252A(a)(1). The
court had sentenced Benhoff below the guidelines to 120
months’ imprisonment, followed by a lifetime of supervised
release, including conditions that prohibited him from (1)
possessing sexually stimulating material and (2) having contact
2                                                  No. 13-2369

with minors. We affirm the prison sentence but grant the
parties’ request for a limited remand so that the district court
can narrowly tailor Benhoff’s special conditions of supervised
release to his circumstances.
    Nathan Benhoff entered into online chats with undercover
agents on a file-sharing network over which he traded files
containing child pornography. Five times over a two-month
period, he gave undercover agents access to his file-sharing
network; this allowed agents to view or download images and
videos of child pornography from his computer. FBI agents
obtained a search warrant for Benhoff’s home and discovered
6,544 images and 1,683 videos of child pornography on his
computer and electronic-storage devices.
    Benhoff pleaded guilty to one count of knowingly trans-
porting child pornography, 18 U.S.C. § 2252A(a)(1). A proba-
tion officer calculated a guidelines range of 210 to 262 months,
subject to the 240-month statutory maximum, 18 U.S.C.
§ 2252A(b)(1), and recommended that Benhoff be sentenced to
the statutory maximum.
    Benhoff countered at sentencing that a five-year statutory
minimum sentence was more appropriate, based on his
“unprecedented” success in rehabilitation, see 18 U.S.C.
§ 2252A(b)(1). He cited the letters filed on his behalf by his
psychologists who praised his progress and noted his low risk
for recidivism. He also argued that he should not be subject to
U.S.S.G. §§ 3B1.3 (use of a computer) and 2G2.2(b)(3) (posses-
sion of more than 600 images), both of which he deemed
outdated given the widespread use of computers and ease of
image downloads, and he emphasized that today’s child-
No. 13-2369                                                      3

pornography crimes were far from the “clandestine” activity
which offenders once had to seek out “in some back alley.”
And Benhoff urged the court to consider his extensive coopera-
tion with authorities to prosecute other child-pornography
offenders.
    The district court acknowledged Benhoff’s progress in
rehabilitation, but concluded that deterrence and the serious
nature of child-pornography crimes warranted a below-
guidelines, 120-month sentence. The court also imposed a
lifetime of supervised release governed by the special condi-
tions recommended in the presentence report—conditions that,
in relevant part, prohibited Benhoff from possessing “any
pornographic, sexually oriented, or sexually stimulating
materials” or having “contact with any person under the age
of 18, except in the presence of a responsible adult who is
aware of the nature of his background and current offense, and
who has been approved by the probation officer and treatment
officer.”
    On appeal Benhoff argues that the district court disre-
garded three of his principal arguments concerning the
application of the sentencing factors under 18 U.S.C. § 3553(a).
First he points out that the court ignored letters from his
psychologists showing that he was less likely to reoffend,
based on his significant rehabilitative efforts post-arrest. But
the court was “not required to specifically address every
discrete point contained in a complex, nuanced psychological
report,” United States v. Hodge, 729 F.3d 717, 722 (7th Cir. 2013),
and the court acknowledged reviewing the letters and believ-
ing that Benhoff had “achieved some success.” Second Benhoff
contends that the court ignored his argument that the guideline
4                                                     No. 13-2369

provisions concerning computer use and number of images
were obsolete and unfairly punished child-pornography
offenders. But the court rejected this argument implicitly,
noting that the internet is “subject to unspeakable evil uses”
and that Congress intended to punish online child-pornogra-
phy offenses severely. Finally Benhoff argues that the court
overlooked his argument that he cooperated extensively with
the government. But Benhoff barely developed this argument
in the district court and in any event the court awarded him a
1-level reduction in offense level under U.S.S.G. § 3E1.1(b) for
assisting in the investigation. Benhoff offers no other basis to
rebut the presumption that this below-guidelines sentence is
reasonable, see United States v. Klung, 670 F.3d 797, 800 (7th Cir.
2012), so we affirm the sentence.
    Benhoff next challenges the two special conditions of his
supervised release as overbroad. He argues that the condition
that bans sexually stimulating materials is overbroad in that it
bans both lawful material and illegal ones, and he adds that it
does not relate to the offense of conviction. He also challenges
the no-contact provision as overbroad because it impermissibly
deprives him of his First Amendment right to associate with
minors (including family), and is not reasonably related to the
§ 3553(a) sentencing factors.
    The government concedes, and we agree, that a limited
remand is appropriate so that the district court can on remand
narrowly tailor these conditions. First, on remand the court
should clarify what materials are “sexually stimulating” for
Benhoff and narrow the scope of proscribed conduct so as not
to block his access to protected speech. See, e.g., United States v.
Siegel,—F.3d—, 2014 WL 2210762, *6–7 (7th Cir. 2014); United
No. 13-2369                                                       5

States v. Shannon, 743 F.3d 496, 501 (7th Cir. 2014); United States
v. Adkins, 743 F.3d 176, 194 (7th Cir. 2014); United States v.
Goodwin, 717 F.3d 511, 524–25 (7th Cir. 2013); United States v.
Loy, 237 F.3d 251, 262–64 (3d Cir. 2001); but see United States v.
Ellis, 720 F.3d 220, 226–27 (5th Cir. 2013); United States v. Hobbs,
710 F.3d 850, 855 (8th Cir. 2013); United States v. Rearden, 349
F.3d 608, 619–20 (9th Cir. 2003). Second, the district court
should explain why a no-contact ban for minors is necessary in
Benhoff’s case so as not to involve a greater deprivation of
liberty than necessary. See United States v. Poulin, 745 F.3d 796,
802 (7th Cir. 2014); Goodwin, 717 F.3d at 524; United States v.
Voelker, 489 F.3d 139, 154–55 (3d Cir. 2007).
   Accordingly, Benhoff’s sentence is AFFIRMED, but the
special conditions of supervised release prohibiting him from
(1) possessing any “pornographic, sexually oriented, or
sexually stimulating materials” and (2) having “contact with
minors” are VACATED and REMANDED for further proceed-
ings.